Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application, Amendments, and/or Claims
Applicant's amendment filed on 08/04/2022 has been entered. Claims 1-3, 6-17, and 22 are pending and currently under consideration.

Withdrawn Objections and/or Rejections
The rejections of claim 18-21 set forth in previous office action mailed on 05/12/2022 are made moot by cancellation of the claims.

The rejections of claim 1-3, 6-13, and 18 under 35 U.S.C. 102 (a)(1) as being anticipated by Fernandez-Cuesta et al (Clin Cancer Res 21 (9): 1989–1994, 2015) or by US Patent No. 10,208,354 B2 (filing date: Feb. 5, 2016) is withdraw in view of amended claims 1 and 7. 

The rejections of claim 14-17 and 22 under 35 U.S.C. 103(a) as being unpatentable over Fernandez-Cuesta et al (Clin Cancer Res 21 (9): 1989–1994, 2015) or US Patent No. 10,208,354 B2 as applied to claims 1-3, 6-13, and 18 above, and further in view of McDonagh et al (Mol. Cancer Ther. 11 (3): 582–593, 2012) is withdraw in view of amended claims 1 and 7, from which claims 14-17 and 22 depend.
Information Disclosure Statement
The information disclosure statement filed on 08/04/2022 has been considered by the Examiner and an initialed copy of the form PTO-1449 is attached to this communication. 

Objection to the Disclosure
The disclosure is objected to because the amendment to sequence listing introduces new matter: there is no support in the disclosure for the amino acid sequence of SEQ ID NO: 152. 


Claim Rejections under 35 USC § 112 (a)

(i). The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

(ii).  A. New Matter Rejection
Claims 1-3, 6-17, and 22 recite a limitation, “wherein the first antigen binding site and the second antigen binding site comprise a CDR1 sequence which comprises the amino acid sequence QSISSY (SEQ ID NO:152), a CDR2 sequence which comprises the amino acid sequence AAS, and a CDR3 sequence which comprises the amino acid sequence QQSYSTPPT (SEQ ID NO:77)”, which introduces new matter. There is no support in the specification for the limitation and thus the instantly claimed method. The limitation was not present in the original claims, but added in the amendment filed on 08/04/2022. In the remarks (page 9), Applicant states the following: 
The sequence listing is further amended to add SEQ ID NO:152, the light chain CDR1 sequence (QSISSY) according to the IMGT numbering system. Previously, this CDR1 was included in the sequence listing only according to the KABAT numbering system (RASQSISSYLN; SEQ ID NO:75). Support for the amendment to the sequence listing can be found at, inter alia, page 48, lines 23 and 25.

However, inspection the specification, including these specifically referred places, indicates that the specification discloses the following:

    PNG
    media_image1.png
    216
    658
    media_image1.png
    Greyscale

The specification does not disclose the light chain CDR1 sequence (QSISSY) set forth in SEQ ID NO: 152 and the light chain CDR2 sequence (AAS). If Applicants do not agree with examiner’s position, Applicants are requested to specifically point out the support in the specification.

(iii). Claims 1-3, 6-17, and 22 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The basis for the rejection is set forth in the office action mailed on 08/04/2022.

With respect to the bispecific antibody, the specification does not disclose a bispecific antibody, wherein the first antigen binding site and the second antigen binding site comprise a CDR1 sequence which comprises the amino acid sequence QSISSY (SEQ ID NO:152), a CDR2 sequence which comprises the amino acid sequence AAS, and a CDR3 sequence which comprises the amino acid sequence QQSYSTPPT (SEQ ID NO:77).”

With respect to the genus of NRG1 fusion genes, Applicant argues that a skilled artisan would understand that because the interaction to be blocked is between ErbB- 3 and the NRG1 portion of the fusion protein, the identity of the fusion partner for NRG1 is immaterial to the operation of the claims. Applicant argues that the recitation of the antigen binding portions (CDRs) of the claimed antibody are determinative of adequate written description. 

Applicant’s argument has been fully considered but is not deemed to be persuasive for the following reasons. The claims recite a limitation, “wherein the cell comprises an NRG1 fusion gene comprising at least a portion of the NRG1-gene fused to a sequence from a different chromosomal locations.” Thus, the claims recite a genus of NRG1 fusion genes without any defined structure. For each claim drawn to a genus,  MPEP §2163 II.A.3(a) ii) (page 2100-189) states, “The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406”. In the instant case, the specification discloses a fusion of the 3’ end of the NRG1-gene with the 5’ sequence of genes, including DOC4-NRG1 and CLU-NRG1 (page 8, the 2nd paragraph).  However, such a limited disclosure is insufficient to support the broad genus of NRG1 fusion genes recited in the claims.

Furthermore, the prior art teaches a CD74–NRG1 gene fusion (Fernandez-Cuesta et al, Clin Cancer Res 21 (9): 1989–1994, 2015; US Patent No. 10,208,354 B2) and SLC3A2-NRG1 fusion in invasive mucinous adenocarcinoma of the lung (Shin et al., Oncotarget. 2016 Oct 25; 7(43): 69450–69465). The DOC4-NRG1 gene fusion is known to be present in MDA-MB-175 primary breast cancer cell line as acknowledged in the specification (page 65, the 2nd paragraph). However, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other r NRG1 fusion genes might be. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of NRG1 fusion genes and thus the instantly claimed method using the same. Thus, the rejection is maintained. 
(iv). Claims 1-3, 6-17, and 22 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of treating a human patient with advanced/metastatic non-small cell lung cancer with invasive mucinous adenocarcinoma and an NRG1 fusion, comprising administering the patient a therapeutically effective amount of a bispecific antibody,  MCLA-128, wherein the cancer cell overexpresses ErbB-2 and ErbB-3, wherein the NRG1 fusion is selected from the group consisting of CD74-NRG1, VAMP2–NRG1, SLC3A2-NRG1, RBPMS-NRG1, WRN-NRG1, and SDC4-NRG1, and WRN-NRG1, does not reasonably provide enablement for the instantly claimed method.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. The basis for the rejection is set forth in the office action mailed on 08/04/2022.

Applicant argues that claims 1 and 7 have been amended to recite a bispecific antibody having particular antigen-binding (CDR) sequences. Applicant argues that a skilled artisan would understand that these CDR sequences define the antigen specificity of the recited antibody. Applicant argues that based on the teaching of the specification, it would not require undue experimentation to administer an antibody according to the claims to a subject having a fusion protein comprising NRG1.

Applicant’s argument has been fully considered but is not deemed to be persuasive because the specification does not provide sufficient guidance/direction or working examples on how to make the bispecific antibody, wherein the first antigen binding site and the second antigen binding site comprise a CDR1 sequence which comprises the amino acid sequence QSISSY (SEQ ID NO:152), a CDR2 sequence which comprises the amino acid sequence AAS, and a CDR3 sequence which comprises the amino acid sequence QQSYSTPPT (SEQ ID NO:77) and use the bispecific antibody in the instantly claimed method. As noted in the previous office action, the specification discloses that a HER2xHER3 bispecific antibody, PB4188, effectively accumulated in tumors as compared to the HER3 monoclonal antibody (Example 1). The bispecific antibody MCLA-128 (also referred as PB4188) fully inhibited HRG-induced HER2:HER3 dimerization with the highest potency (Example 2; Table 1). In a human ovarian cancer PDX model of OV-10-0050 in BALB/c nude mice, treatment with MCLA-128 at 25 mg/kg (QWx5 weeks) produced significant antitumor activity (Example 3; Tables 3-4, Figure 4). In Example 4, MCLA-128 shows an anti-tumor activity in MDA-MB-175 breast cancer cell line in vitro and in OV-10-0050 in vivo (Example 4, Figure 7). Example 5 discloses a phase I/II study of MCLA-128, a full length IgG1 bispecific antibody targeting HER2 and HER3, in patients with advanced/metastatic non-small cell lung cancer with invasive mucinous adenocarcinoma or documented NRG1 fusion. The specification discloses one bispecific antibody, MCLA-28 (or PB4188), even though it provides a long list of putative bispecific antibodies (see, e.g., pages 38-54 of the specification). 

Furthermore, the prior art teaches CD74–NRG1 gene fusion (Fernandez-Cuesta et al, Clin Cancer Res 21 (9): 1989–1994, 2015; US Patent No. 10,208,354 B2) and SLC3A2-NRG1 fusion in invasive mucinous adenocarcinoma of the lung, a subpopulation of non-small cell lung cancer (Shin et al., Oncotarget. 2016 Oct 25; 7(43): 69450–69465). Fernandez-Cuesta et al teach that blocking the activity of these receptors may be the best strategy to treat NRG1-rearranged tumors (page 1991, right column, the 2nd paragraph; page 1992, top of the right column), one inhibitor is MM-III, a bispecific antibody, which targets ERBB2 and ERBB3 (Table 1). Other NRG1 gene fusions, VAMP2-NRG1, RPBMS-NEG1 and WRN-NRG1 in lung cancer and RAB2IL1-NRG1 in ovarian cancer are also known in the art. On the other hand, while the DOC4-NRG1 gene fusion has been detected in MDA-MB-175 primary breast cancer cell line, the relevance of DOC4-NRG1 gene fusion in breast cancer patients has been debated in the field. Sa´nchez-Valdivieso et al teach that NRG-1 (γ-Heregulin) has no biological significance in primary breast cancer (Br J Cancer 86(8): 1362–1363, 2002). Howarth et al teach that the fusion in MDA-MB-175 is the result of a very complex genomic rearrangement and that NRG1 can be pro-apoptotic and is inactivated in some breast cancers (Breast Cancer Res. 23(1):3, Jan. 7, 2021, in particular Abstract, Results). Howarth et al further teach the complexity of rearrangements of NRG1 in breast cancers and confirm that some do not activate but inactivate. Careful interpretation of NRG1 rearrangements will therefore be necessary for appropriate patient management (see, e.g., Abstract, conclusion). Thus, it is unpredictable whether an NRG1 gene fusion has biological significance in a given primary breast cancer.  Due to the large quantity for experimentation necessary to use the broad method, the limited directions guidance presented in the specification regarding the same, the limited working example directed to the same, the complex nature of the invention, the unpredictability in the art, and the breadth of the claims, undue experimentation would be required for the skilled artisan to make and use the claimed invention commensurate in scope with these claims.
Claim Rejections under 35 USC § 112 (b) 
(i).  The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
(ii). Claim 1-3 and 6-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i). Claim 1 is drawn to a method of treating a cancer in a subject that has an ErbB-2 and ErbB-3 positive cell. The recitation, “a subject that has an ErbB-2 and ErbB-3 positive cell” is vague ad unclear regarding the cancer in a subject to be treated because it does not indicate that the cancer comprises an ErbB-2 and ErbB-3 positive cell. 

Claim 7 is drawn to a method of treating a cancer in a subject that has an ErbB-2 and ErbB-3 positive tumor. The recitation, “a subject that has an ErbB-2 and ErbB-3 positive tumor” is vague ad unclear regarding the cancer in a subject to be treated because it does not indicate that the cancer comprises an ErbB-2 and ErbB-3 positive tumor. 

(ii). Claims 1 and 7 recite a limitation, “wherein the first antigen binding site and the second antigen binding site comprise a CDR1 sequence which comprises the amino acid sequence QSISSY (SEQ ID NO:152), a CDR2 sequence which comprises the amino acid sequence AAS, and a CDR3 sequence which comprises the amino acid sequence QQSYSTPPT (SEQ ID NO:77).” The claims are indefinite because they do not indicate whether the CDR1, CDR2, and CDR3 are in a heavy chain or a light chain. 
Claims 2-3 and 6 are rejected as dependent claims from claim 1, whereas claims 8-17 and 22 are rejected as dependent claims from claim 7.

Conclusion
No claims are allowed.  

Advisory Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruixiang Li whose telephone number is (571) 272-0875. The examiner can normally be reached on Monday through Friday from 8:30 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at the toll-free phone number 866-217-9197.
/RUIXIANG LI/Primary Examiner, Art Unit 1646                                                                                                                                                             August 29, 2022